Citation Nr: 1444238	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12 08-371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple system atrophy (MSA).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to September 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran died in February 2012 while his claim was pending.  The Veteran's surviving spouse is the appellant.  She is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2013).  The RO recognized her status and rights as a substitute claimant, and formally informed her of this recognition in a June 2014 letter.

In March 2012, the appellant requested a Board hearing.  However, in August 2013, her representative canceled the hearing.  

In December 2013 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents, such as Agent Orange.  

2.  The Veteran's MSA is causally related to his in-service exposure to herbicide agents.



CONCLUSION OF LAW

The criteria for service connection for MSA have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Issue Regarding Service Treatment Records

The Board acknowledges that VA was unable to obtain a copy of the Veteran's service treatment records.  Where service records have been lost or destroyed through no fault of the veteran, the United States Court of Appeals for Veterans Claims Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Legal Framework for Service Connection

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

A veteran may also attain service connection through the law and applicable regulatory provisions pertaining to herbicide exposure, including exposure to Agent Orange.  They provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

The law and regulations further list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified.  38 U.S.C.A. § 1116.  Although Parkinson's disease is listed, neither MSA nor other similar diseases such as Parkinson's Plus Syndrome are listed as such diseases.  In fact, when VA added Parkinson's disease to the list, MSA was expressly distinguished from Parkinson's disease and not included.  See 75 Fed. Reg. 53202, 53203 (Aug. 31, 2010).

Therefore, even though the Board finds that the Veteran served in the Republic of Vietnam and was presumably exposed to herbicides as detailed below, he may not receive the presumption of service connection for his disease due to herbicide exposure.

Nonetheless, the Veteran is entitled to consideration for service connection for MSA on a direct incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Facts and Analysis

The results of a February 2011 VA examination, as well as the Veteran's private treatment records, show that the Veteran suffers from MSA.  The current disability criterion is met.

Most of the Veteran's service treatment records are lost and unavailable for review.  The Veteran's DD-214 shows that he served as an aviator for the United States Army during the Vietnam era.  It is also shown from official sources that he served in Vietnam from October 1968 to November 1969.  Therefore, as there is no affirmative evidence to the contrary, the Veteran is presumed to have been exposed to herbicides, such as Agent Orange, and the in-service criterion is met.

In an October 2011 letter to VA, the Veteran's neurologist Dr. Benzi Kluger discussed the relation between Parkinson's disease, one which the Secretary of VA has identified as resulting from herbicide exposure, and MSA.  Dr. Kluger explained that many researchers feel the two conditions to be related in some ways, as they both have a similar underlying alpha-synuclein protein pathology, and that MSA is much rarer.  He stated that, if Agent Orange accelerates the accumulation of alpha-synuclein proteins, he would argue that the Secretary should view Agent Orange as increasing the risk for both Parkinson's disease and MSA.

In February 2011, the Veteran underwent a VA examination.  The examiner found that the Veteran did not have Parkinson's disease, as was originally believed; instead, he concluded that the Veteran had MSA, which included some Parkinson's-like symptoms.  The examiner did not provide, and was not asked to provide, a nexus opinion.

In June 2013 letter, Dr. Deborah Hamilton discussed the history, diagnosis, and etiology of the Veteran's MSA.  The doctor noted that Parkinson's disease and MSA have overlapping symptoms, the same pathology, and the same risk factors.  Unlike Parkinson's disease, with MSA the accumulation of alpha-synuclein proteins is greater, resulting in more severe symptoms.  Both diseases have exposure to environmental toxins, such as herbicides, as risk factors.

The doctor noted that the Veteran was exposed to Agent Orange in Vietnam.  She found that because exposure to toxic chemicals and herbicides is a risk factor for Parkinson's disease.  Agent Orange is also a risk factor for MSA because it has a similar chemical structure and mechanism of action.  The doctor concluded that "the evidence is extremely strong that [the] [Veteran]'s exposure to Agent Orange in Vietnam led to his development and subsequent demise from Multiple System Atrophy."

The writings of Drs. Kluger and Hamilton are the only evidence on record regarding a nexus between the Veteran's MSA and his exposure to Agent Orange while serving in Vietnam.  The Board finds their opinions probative in value to the question of nexus.
  
Dr. Kluger's letter is, in essence, a medical treatise opinion.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (usually, medical journal or treatise information is too general or inconclusive to satisfy the nexus requirement and well ground a claim.).  However, the Veteran was a patient of Dr. Kluger's for an extended period of time; and the doctor was familiar with the Veteran.  Given the Dr. Kluger's familiarity with the Veteran, his willingness to write an opinion in his favor, and the substantive contents of the opinion, the Board does find it to be of some value.

Dr. Hamilton's letter provides additional support for the existence of a nexus between the Veteran's exposure to herbicides in Vietnam and his MSA.  Her medical opinion is well thought-out and thorough.  She discussed the Veteran's history in Vietnam; compared Parkinson's disease and MSA, discussing their symptomatology, pathology, prevalence, and risk factors; and found that herbicides, including Agent Orange, are risk factors for MSA.  Dr. Hamilton concluded that there is strong evidence that the Veteran's exposure to Agent Orange in Vietnam did cause his MSA.  This opinion is persuasive in showing the similarities between MSA and Parkinson's disease, and why there is a nexus between the Veteran's disability and service.  The opinion is accorded significant probative value.

Accordingly, there is a competent and credible basis to conclude that there is a nexus between the Veteran's MSA and his presumed exposure to herbicides while on active duty in Vietnam.  At the least, there is a reasonable doubt as to the possible relationship given the specific facts of the Veteran's case.  When reasonable doubt is resolved in the Veteran's favor, the Board concludes that service connection is warranted for MSA.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for MSA is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


